DETAILED ACTION
This Office action is in response to a continuation of 16/247,182 filed by Applicant on 2/3/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 2/3/2021, 7/20/2021, and 6/8/2022 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1–18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1–18 of US Patent 10,965,701 B2, published Mar. 30, 2021 (Application No. 16/247,182).

Allowable Subject Matter
While claims 1–18 are allowed over prior art.  However, claims 1–18 remain subject to the above double patenting rejection.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Cohen (US 2016/0006749 A1, published Jan. 7, 2016, See IDS filed 2/3/2021) teaches generating data clustering to organize network and domain information to facilitate human analysis of suspicious characteristics; Xue (US 2014/0298460 A1, published Oct. 2, 2014, See IDS filed 2/3/2021) teaches training classification models to detect malicious IRL that target authentic resources; Shannon (US 2007/0124582 A1, published May 31, 2007, See IDS filed 2/3/2021) teaches static and dynamic blacklisting for the detection of spam; Zaslavsky (US 10,454,967 B1, published Oct. 22, 2019, See IDS filed 2/3/2021) teaches clustering computer security attacks such as malware and phishing attacks based upon the features of the attack; Bahnsen (US 2020/0036750 A1, published Jan. 30, 2020, See IDS filed 2/3/2021) teaches enhancement of phishing detection by means of machines learning to identify patterns; and Kuznetsov (US 2018/0007088 A1, published Jan. 4, 2018, See IDS filed 2/3/2021) teaches detection of DNS hijacking. 
However, Cohen, Xue, Shannon, Zaslavsky, Bahnsen, and Kuznetsov do not anticipate or render obvious the combination set forth in the independent claims 1, 7, and 13 recited as “… obtaining domain data for each of a plurality of domains, wherein the domain data for each domain includes information identifying at least one corresponding brand owner; generating, based on computed similarities in the obtained domain data, one or more domain clusters, each domain cluster including a corresponding subset of the plurality of domains; determining, for each of the generated domain clusters, whether the domain cluster is associated with a threat actor; providing, for each of the generated domain clusters that is associated with a threat actor, an indication of the corresponding threat actor to one or more brand owners associated with corresponding domains in the domain cluster.”
The primary art, Cohen, discloses a related means of gathering information related to the character of malicious network activity and clustering relevant data together for the purpose of countering adversarial activities against the network.  However, the claimed subject matter is directed toward identification of threat actors, clustering domains associated with brands corresponding to the threat actors in the determining and providing steps, does not permit a reasonably obvious combination of the primary reference and any secondary references found in the search. These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493